Citation Nr: 9922972	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran was born in February 1913, and had active 
military service from September 1942 to September 1945.  He 
died in July 1997, and the appellant is his widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a November 1997 rating action, 
with which the appellant expressed her disagreement in 
February 1998.  A statement of the case was issued in March 
1998, and the appeal was perfected upon the receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
August 1998.  A supplemental statement of the case was issued 
in December 1998, and the case was subsequently forwarded to 
the Board in Washington, DC.  In August 1999, the appellant's 
representative moved to have the appellant's case advanced on 
the docket, due to her severe health problems.  That motion 
was granted by the Deputy Vice Chairman of the Board later 
that month, and the case was forwarded to the undersigned for 
consideration and decision.  

In addition to the foregoing, the Board notes that, in the 
appellant's substantive appeal, she asserted that the veteran 
had been totally disabled since his discharge from the 
military.  She also submitted a May 1998 statement from a 
private physician, which included the comment that the 
veteran "remained totally and permanently disabled since 
military service because of his psychiatric illness."  At 
the time of the veteran's death, service connection had 
previously been established for a psychiatric disorder, rated 
50 percent disabling since 1977.  Taken together, this could 
be construed as a claim for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.  However, since that specific theory of entitlement 
does not appear to have been addressed by the RO or developed 
on appeal, it is not properly before the Board at this time.  
Accordingly, it will not be addressed in the decision below, 
but is referred to the RO for action deemed appropriate.  

FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997, at which time 
he was service connected for psychoneurosis anxiety with 
history of stomach manifestations and nervousness, and for 
which he had been rated 50 percent disabled from 
September 1977.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was myocardial infarction, due 
to or as a consequence of renal failure, due to or as a 
consequence of insulin-dependent diabetes.  No other 
significant conditions contributing to death were identified.  

3.  The veteran's service medical records do not reflect any 
complaints or findings of any heart disability, any kidney 
disability, or of diabetes, and the first medical record 
reflecting findings regarding any of these disabilities was 
dated many years after service.

4.  There is no medical evidence to support the conclusion 
that either a heart disability, a kidney disability, or 
diabetes mellitus had its onset in service or that a heart 
disability or diabetes mellitus was present to a degree of 10 
percent disabling within one year after the veteran's 
discharge from service.   

5.  The medical treatment records from the time of the 
veteran's death do not show that his service-connected 
disability was either a principal or contributory cause of 
his death.  

CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that she has presented 
a claim which is plausible under the law.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
appellant as mandated by 38 U.S.C.A. § 5107.   

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  That is, the 
service-connected disability must have contributed 
substantially and materially to death, or combined to cause 
death, or aided or lent assistance to the production of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular-renal disease, including hypertension, and for 
diabetes mellitus may be presumed if either disorder became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Appeals for Veterans Claims 
has held that there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).  Although evidence submitted in support 
of a claim is presumed to be true for purposes of determining 
whether it is well grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of death of a 
veteran, the first step is to determine whether the 
underlying conditions reflected on the Certificate of Death 
as causing death, may be service connected.  In this regard, 
the first requirement of well-groundedness, as set out in 
Caluza, i.e., evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die).  The last two requirements, 
however, must be supported by evidence of record.  Ramey v. 
Brown, 9 Vet.App. 40, 46 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

A review of the record reflects that the veteran died in 
August 1994.  His Certificate of Death reveals that the 
immediate cause of death was myocardial infarction, due to or 
as a consequence of renal failure, due to or as a consequence 
of insulin-dependent diabetes.  The Certificate of Death did 
not identify any other significant condition(s) contributing 
to death.  At the same time, the Board notes that, when the 
veteran died, he had previously been service connected for 
psychoneurosis anxiety, with history of stomach 
manifestations and nervousness, for which he had been rated 
50 percent disabled, effective from September 1977.  (Service 
connection for this disability had been established in the 
1940's, when the veteran was assigned a 50 percent rating, 
effective in September 1945.  He was later assigned a 10 
percent rating, which remained in effect from September 1946 
to September 1977.)  

As noted by the RO, the veteran's service medical records are 
silent for any indication of a disorder related to the heart, 
any kidney problems, or diabetes.  Indeed, the first medical 
records associated with the claims file showing any heart-
related problems are dated in 1974, when a VA hospital report 
included comments that the veteran had a history of high 
blood pressure.  (Although the document reflecting the 
presence of a history of high blood pressure does not set out 
a specific date for the onset of that condition, the report 
from a VA examination conducted in 1947 included a chest X-
ray report which revealed that the veteran's heart was 
normal, and there was no indication of high blood pressure.  
Thus, it may be concluded that a heart disorder did not have 
its onset either during service or within one year after the 
veteran's service discharge.)  At the same time, in 1974, it 
was also first noted that the veteran had diabetes.  
Significantly, however, neither this record nor any 
subsequent record in evidence linked the presence or onset of 
these disabilities to the veteran's service or to his 
service-connected disability.  

As to renal failure, the earliest record reflecting the onset 
of that problem is the veteran's July 1997 terminal hospital 
report.  Like the veteran's heart disability and diabetes, 
however, the medical information associated with this 
document does not reflect that this disorder was considered 
to be etiologically related to the veteran's service or to 
his service-connected disability.  

Since the heart disability, renal failure, and diabetes 
listed on the veteran's Certificate of Death were first shown 
many years after service, and none has been linked by any 
medical professional either to service or to a service-
connected disability, there is no basis for establishing 
service connection for them.  In view of that conclusion, 
there is no basis for establishing service connection for the 
cause of the veteran's death based on those afflictions.  

The Board's inquiry many not end here, however, since the 
record also includes two letters from one of the physicians 
who treated the veteran during his life time, James H. Black, 
MD., which suggest a link between the veteran's service-
connected psychiatric disorder and his death.  The first 
letter, dated in February 1998, reads in pertinent part as 
follows:

I was [the veteran's] physician for an excess of 10 
years.  His primary problems remained severe 
depression, diabetes, and weight excess.  He was 
seen intermittently at the Salisbury VA for 
treatment of his depression.  His last several 
admissions to the hospital were aggravated by his 
antidepressive medications and although they did 
not directly lead to his demise, they certainly 
were a contributing factor in both his admitting 
and course in hospital pattern.  [The appellant] 
feels that because he was totally disabled dating 
from his discharge from the military with the 
diagnosis of depression, that this had a bearing in 
his death, and she is requesting that this be 
strongly considered in regard to post death 
benefits for herself.  It is my feeling as his 
physician over the past 10 years that his 
depression and medications certainly played a major 
[role] in his health patterns and complicated his 
recovery from his last hospitalization.  

In response to this letter, the RO wrote to Dr. Black, and 
asked him to explain how anti-depressive medication might 
have complicated the veteran's recovery from other illnesses, 
or otherwise contributed to his death.  Dr. Black was also 
asked to provide a copy of his records of the veteran's 
medical treatment.  

In June 1998, the RO received another letter from Dr. Black, 
in response to the above request.  In this letter, Dr. Black 
identified the medication that the veteran had been taking.  
He went on to state:

[The veteran's] medical problems to include 
diabetes and high blood pressure are dominated by 
his emotional instability.  His recovery from any 
medical problem was always hampered by his 
emotional lability, therefore, I feel that this 
condition did play a role in his reaction to his 
last series of illnesses preceding his death.  Copy 
of his hospitalizations available from Presbyterian 
Hospital, copies of his psychiatric records are 
available from Salisbury VA.  

His records in my office are over 2" thick and I 
cannot transmit all of them, I will transmit a copy 
of his last physical exam and last series of office 
notes.  

Those records Dr. Black provided included the discharge 
summary and a consultation report from the veteran's terminal 
hospitalization in July 1997, a discharge summary from a June 
1997 hospitalization, a medication sheet reflecting the 
various medications the veteran was taking from 1995 through 
July 1997, and office visit notes dated in April and July 
1997.  

The office visit notes reflect that, in April 1997, the 
veteran was being followed for diabetes, hypertension, and 
sick sinus syndrome.  It was also recorded that the veteran's 
wife reported the veteran had had two "episodes of 
nervousness" but, at the same time, it was noted that the 
cause of those episodes was unknown.  It was also recorded 
that no change in medications had been made.  

The June 1997 hospital records reflect treatment between June 
23 and June 27.  The principal diagnosis was traumatic left 
pneumothorax, which caused shortness of breath, and which the 
veteran apparently had incurred after falling down.  At the 
same time, it appears that a wire in the veteran's pacemaker 
had malfunctioned, and was surgically replaced during that 
hospitalization as well.  By June 27, however, the veteran 
was noted to be breathing without difficulty and, in view of 
that, the chest tube that had been inserted to treat the 
pneumothorax was removed.  As the veteran continued to do 
well, with no shortness of breath, he was discharged that 
same day.  Secondary diagnoses listed on this hospital record 
were Parkinsonism, history of pacemaker, and status post old 
myocardial infarction.  There was no indication that the 
veteran's service-connected disability was treated, or that 
it interfered in any way with the treatment that was 
provided.   

On July 9, 1997, the veteran was seen by Dr. Black in an 
office visit.  This was apparently a follow-up to the June 
hospitalization when the veteran was treated for a 
pneumothorax and his pace maker wires were replaced.  At that 
time, the veteran's complaints were of continued mild 
shortness of breath, weakness, and nausea.  There was no 
mention in this document of any problems related to the 
veteran's service-connected disability, or of any treatment 
for it.  The diagnoses were recent post-traumatic 
pneumothorax, left, resolved, and known history of sick sinus 
syndrome.  

The veteran's terminal hospital discharge summary reflects 
that he presented to the hospital on July 10, 1997, with 
acute abdominal pain.  X-rays taken in the emergency room 
revealed "free air in the abdomen," but "examination did 
not suggest an acute abdomen."  A surgical consultation was 
obtained, and it was concluded that the veteran's nausea and 
vomiting were probably due to constipation, and that an 
exploratory laparotomy was not required.  Conservative care 
was advised.  

Within the next 24 hours, the veteran's condition apparently 
deteriorated significantly.  A consultation report regarding 
the his kidney function (obtained on July 13) reflects that, 
on July 11, the veteran developed respiratory distress and 
had evidence of congestive heart failure.  On July 12, 
expiratory wheezing was noted, and the veteran developed a 
gradual decline in his blood pressure.  Evidently, he also 
had an episode of respiratory arrest and developed acute 
renal failure.  This apparently produced "a quite dense 
renal insult" which was evidently thought to have been 
precipitated by worsening cardiac function with decompensated 
congestive heart failure.  There was no indication that the 
veteran's service-connected disability, or any past treatment 
for that disability, was considered to have played any role 
in the veteran's current circumstances.  Indeed, in comments 
on the veteran's past medical history, his service-connected 
disability was not mentioned.  

Following the foregoing consultation, the veteran's condition 
continued to decline, and his family evidently expressed 
their desire that no aggressive treatment be performed, 
unless there was a good chance of recovery.  Conservative 
care, however, was carried out.  Nevertheless, the veteran 
"continued to decline, both in terms of his respiratory, 
cardiac and renal status.  He expired quietly on 7/[redacted]/97 as a 
consequence of the above organ failures."  As previously 
mentioned, there was no indication in this report that the 
veteran's service-connected psychiatric disability played any 
meaningful role in his death.  

On the foregoing record, it is the Board's conclusion that 
the veteran's service-connected psychiatric disorder may not 
be considered to have contributed substantially and 
materially to the veteran's death.  We acknowledge that his 
service connected-disability certainly had an adverse impact 
on the veteran's life and livelihood at the time of his 
death, and for many years prior thereto (as noted, it was 
evaluated as 50 percent disabling for VA purposes).  However, 
as indicated above, in order to establish service connection 
for the cause of death, it must be shown that this disability 
"singly or with some other condition [was] the immediate or 
underlying cause, or be etiologically related," or that it 
"contributed substantially and materially" to death; that 
it "combined to cause death," or that it "aided or lent 
assistance to the production of death."  38 C.F.R. § 3.312.  
While the veteran was apparently taking prescribed medication 
for his service-connected disability up to the time of his 
death, the actual treatment records, dating from several 
months before the veteran's death up to the time of his 
demise, fail to contain any implication that this treatment 
(or the underlying disability) was in any way linked to the 
reasons the veteran died.  

It may well be, as Dr. Black stated, that several of the 
veteran's "admissions to the hospital were aggravated by his 
antidepressive medications;" that the veteran's service 
connected disability and its medication "certainly were a 
contributing factor in both his admitting and course in 
hospital pattern;" that the veteran's "depression and 
medications certainly played a major [role] in his health 
patterns and complicated his recovery from his last 
hospitalization;" that the veteran's medical problems were 
"dominated by his emotional instability;" that the 
veteran's "recovery from any medical problem was always 
hampered by his emotional lability;" and that the veteran's 
service-connected disability played "a role in [the 
veteran's] reaction to his last series of illnesses preceding 
his death."  These phrases, however, are rather imprecise, 
and their meaning is obscure.  It is not clear what was meant 
by an aggravation of a hospital admission; what was meant by 
"a contributing factor in both [the veteran's] admitting and 
course in hospital pattern;" what playing a role in health 
patterns means, or what was meant by the veteran's service-
connected disability playing a role in his reaction to his 
last series of illnesses preceding death.  

Dr. Black did say, however, that the veteran's antidepressive 
medication "did not directly lead to his demise."  
Moreover, in the Board's view, it would not be reasonable to 
construe Dr. Black's remarks as expressing the view that the 
veteran's service-connected disability did anything more than 
casually share in producing the veteran's death.  Moreover, 
even if his comments were meant to express the view that the 
veteran's service-connected disability contributed 
substantially and materially to his death, this conclusion is 
wholly inconsistent with the actual treatment records from 
the last several months of the veteran's life, including Dr. 
Black's own records.  Those documents, at most, reflect 
acknowledgment of the existence of the veteran's service-
connected disability.  They do not implicate, in any way, the 
veteran's service-connected disability in his death.  

In view of the imprecision in the comments offered by Dr. 
Black, and since the veteran's actual medical treatment 
records for the last several months of his life fail to 
reflect that the service-connected disability played any role 
in the onset of, or the treatment for, the conditions from 
which died (myocardial infarction, renal failure, and 
insulin-dependent diabetes), it is the Board's view that the 
greater weight of the evidence shows that the veteran's 
service-connected psychiatric disorder was neither a 
principal or contributory cause of the veteran's death. 
Therefore, the preponderance of the evidence in this case is 
against the claim, a basis upon which to grant service 
connection for the cause of the veteran's death is not 
present, and the appeal must be denied.  

In reaching this decision, the Board notes that the claims 
file includes records of private hospital treatment, in 
January 1997, of an individual other than the veteran.  These 
records appear to have been provided by the appellant, who 
received them from that hospital, after the RO requested she 
forward to them the records from the hospital at which the 
veteran died.  They accompanied records that did relate to 
the veteran.  It also appears that the RO gave consideration 
to these records in reaching its decision, since reference to 
them is made in the statement of the case.  In this regard, 
it is obviously inappropriate to consider the records of 
someone other than the veteran in a claim such as this.  At 
the same time, it is equally as obvious that such 
consideration was harmless error, since excluding those 
records from consideration, as should have been done, would 
not change the outcome of the appellant's case.  (We also 
observe that, like the veteran's records, the records of this 
individual did not show he had any heart disorder, renal 
failure, or diabetes during World War II service, or that a 
psychiatric disorder played any role in the onset or 
treatment of these conditions.)

Under these circumstances, a remand to the RO for their 
review of the evidence that relates only to the veteran, and 
a new decision on the merits of this case, is not warranted.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

